NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NELSON JR. MANANTAN BUEMIO,                     No.    16-72889
AKA Nelson M. Buemio,
                                                Agency No. A056-519-167
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**


Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Nelson Jr. Manantan Buemio, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeal’s (“BIA”) order denying

his appeal from an immigration judge’s (“IJ”) decision denying cancellation of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law. Perez-Mejia v. Holder, 663 F.3d 403, 409 (9th Cir. 2011). We

deny in part and dismiss in part the petition for review.

      The agency did not err in determining that Buemio is removable where

Buemio failed to demonstrate any egregious circumstance that would justify

relieving him from his attorney’s admissions at the pleadings stage. See Santiago-

Rodriguez v. Holder, 657 F.3d 820, 831-32 (9th Cir. 2011) (describing egregious

circumstances that, if present, justify relieving an alien of his attorney’s

admissions); Barragan-Lopez v. Mukasey, 508 F.3d 899, 905 (9th Cir. 2007)

(alien’s admissions at pleadings stage constitute clear, convincing, and unequivocal

evidence of removability).

      We lack jurisdiction to review the agency’s discretionary denial of

cancellation of removal. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012).

      To the extent Buemio contends the IJ was biased or denied him a full and

fair hearing, we lack jurisdiction to consider this unexhausted contention. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction

to consider legal claims not presented in an alien’s administrative proceedings

before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                   16-72889